PER CURIAM.
An appeal was brought by the defendant which involved a voluntary nonsuit. We dismissed the appeal as the order was non-appealable by the defendant.
On petition for rehearing the appellant requested that we treat the appeal as a petition for writ of certiorari, pursuant to Florida Statutes 59.45, F.S.A., and we granted a rehearing.
j. On rehearing and treating the appeal as a petition for writ of certiorari, we deny certiorari.
SMITH, C. J., and ALLEN and KAN-NER (Ret.), JJ., concur.